ROETTINGER, J.
This was an ex parte proceeding instituted in the Hamilton Common Pleas for the purpose of determining which parent of Seymour Malchin was entitled to the custody of said child. The court in rendering its decision held:
1. The authorities, upon the general question of habeus corpus where the rights of children are involved, hold: — in case of an infant of an age incapable of determining what is best for itself, the court or officer makes the determination for it; and in so doing the child’s welfare is the chief end in view.
2. The order of the court must have sole reference to the best interests of the child and neither parent has any rights in conflict with its welfare.
3. The interest of minors is paramount to the comity existing between the states and even to the full faith and credit clause of the Federal constitution. OA., 3 Abs. 213.
4. The Jewish Social Service Bureau of Chicago having had this case under observation advised the court to the effect that the home maintained by the mother was proper, clean and decent, although somewhat crowded; and that Mrs. Malchin is herself a woman of good character.
5.The welfare of this child will best he served by leaving him in the custody of his mother; hut the father shall he permitted to see him at all reasonable times, and this privilege extends to the parents of said father.
Judgment accordingly.